UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No. 001-36058 Sungame Corp. (Exact name of registrant as specified in its charter) Delaware **-***** (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3091 West Tompkins Avenue, Las Vegas, NV 89103 (Address of principal executive office) Registrant's telephone number: (702) 789-0848 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days .þ YES ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ YES ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ YES þ NO Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Outstanding September 30, 2014 November 1, 2014 Table of Contents THE COMPANY IS FILING THIS QUARTERLY REPORT, FOR THE 3RD QUARTER FOR 2014, SUBJECT TO MATERIAL ADJUSTMENTS PENDING THE INTERNAL ACCOUNTING REVIEW, AND ANTICIPATED RESTATEMENTS, FOR THE REPORTING PERIODS OF THE 2, THE 2014 1ST, 2ND, AND 3RD QUARTERLY REPORTS, WHICH WILL PROBABLY RESULT IN IN SIGNIFICANT AND MATERIAL DIFFERENCES IN THE AFOREMENTIONED FINANCIAL STATEMENTS. THE COMPANY IS MAKING THIS PERIODIC REPORT ANTICIPATING THAT IT WILL BE RESTATED, LIKELY TO A SIGNIFICANT AND MATERIAL DEGREE, BECAUSE UNDER FINRA RULES IF THE COMPANY DOES NOT FILE ITS PERIODIC REPORT FOR THE 3RD QUARTER OF 2, THE COMPANY WILL HAVE ITS LISTING DOWNGRADED TO THE PINKSHEETS FOR A MANDATORY PERIOD OF ONE YEAR.THE COMPANY IS CURRENTLY PERFORMING AN INTERNAL ACCOUNTING REVIEW WHICH IS NOT EXPECTED TO BE COMPLETED BY 14 NOVEMBER 2014, BUT IS NECESSARY AS A PRECURSOR FOR THE ANTICIPATED RESTATEMENTS OF THE FOLLOWING REPORTS: 10K 2013; Q1, Q2, AND Q3 OF 2014. IN THIS FILING, WHICH THE READER IS CAUTIONED NOT TO RELY UPON, THE COMPANY IS ATTEMPTING TO COMPLY WITH FINRA RULES, NOT PROVIDE READERS WITH POTENTIALLY MISLEADING FINANCIAL INFORMATION, AND SIMULTANEOUSLY PRESERVING THE COMPANY’S LISTING INTEGRITY, WHICH IT FEELS IS BENEFICIAL TO THE SHAREHOLDERS. IN SUMMATION, THE COMPANY IS FILING THIS REPORT TO COMPLY WITH REGULATIONS, AND CAUTIONS READERS NOT TO RELY UPON THE FINANCIAL STATEMENTS HEREIN AS THEY ARE ANTICIPATED TO BE MATERIALLY RESTATED. Page 2 of 27 The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. Table of Contents SUNGAME CORP. (A Development Stage Company Commencing 14 November 2006) TABLE OFCONTENTS Page PART I- FINANCIAL INFORMATION 4 ITEM 1- FINANCIAL STATEMENTS 5 to 19 Condensed Balance Sheets as of September 30, 2014 (unaudited)and December 31, 2013 5 to 6 CondensedStatementof Operations for the nine months ended September 30, 2014, and September 30, 2013and for the three months ended September 30, 2014 and September 30, 2013 (unaudited) 7 Condensed Statementof Cash Flows for the nine months ended September 30, 2014, and September 30,2013 (unaudited) 8 to 9 Notes to Condensed Financial Statements (unaudited) 10 to 19 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20to 24 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4- CONTROLS AND PROCEDURES 24 PART II- OTHER INFORMATION 26 ITEM 1- LEGAL PROCEEDINGS 26 ITEM 1A- RISK FACTORS 26 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3- DEFAULT UPON SENIOR SECURITIES 27 ITEM 4- MINE SAFETY DISCLOSURES 27 ITEM 5- OTHER INFORMATION 27 ITEM 6- EXHIBITS 28 SIGNATURES Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes Oxley Act Page 3 of 27 The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. Table of Contents PART I – FINANCIAL INFORMATION THE FINANCIAL INFORMATION SET FORTH BELOW IS SUBJECT TO MATERIAL ADJUSTMENTS THAT WILL BE IDENTIFIED WHEN THE VOLUNTARY INTERNAL ACCOUNTING REVIEW IS COMPLETED, WHICH IS ANTICIPATED TO RESULT IN SIGNIFICANT DIFFERENCES FROM THE FINANCIAL INFORMATION CONTAINED HEREIN. This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES.SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS ABOUT THE COMPANY AND ITS INDUSTRY.FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS.THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. Page 4 of 27 The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. Table of Contents ITEM 1Financial Statements – SUNGAME COPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Balance Sheets (Unaudited) September 30, December 31, ASSETS: Current Assets: Cash $ $ Inventory 0 Prepaid Expenses Total Current Assets Fixed Assets Office Equipment Accumulated Depreciation ) ) Total Fixed Assets 0 Capitalized Software Capitalized Software Accumulated Depreciation ) ) Total Capitalized Software TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed unaudited financial statements. Page 5 of 27 The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. Table of Contents SUNGAME COPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Balance Sheets (Unaudited) September 30, December 31, LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Accounts Payable $ Related party advances Unearned revenue - Rebates liability Notes payable - Derivative Liability - Total Current Liabilities Stockholders' Deficiency: Preferred stock, $.001 par value; 5,000,000 shares authorized with none outstanding Common stock subscriptions - Common stock, $.001 par value; 300,000,000 authorized with: 177,793,067 and 177,758,067 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these condensed unaudited financial statements. Page 6 of 27 The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Statements of Operations (Unaudited) Three months ended Nine months ended September 30, September 30, Revenue $ Costs and Expenses: Cost of goods sold Depreciation & amortization General & administrative Total Expenses Loss From Operations ) Other Income and (Expenses) Interest income 0 0 17 0 Interest expense ) Other income 0 0 0 ) ) ) Net Loss $ ) $ ) $ ) $ ) Per Share Information Loss per common share $ Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed unaudited financial statements. Page 7 of 27 The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Statements of Cash Flows (Unaudited) Period ended September 30, Cash Flows from Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (usedfor) operating activities: Depreciation and amortization Compensatory stock issuances 0 Inventory ) Unearned revenue Rebates liability 0 Prepaid expenses ) ) Accounts payable Accrued liabilities ) Net cash provided by (used for) operating activities ) Cash Flows from Investing Activities Investment in capitalized software ) 0 Net cash used for investing activities ) 0 The accompanying notes are an integral part of these condensed unaudited financial statements. Page 8 of 27 The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Statements of Cash Flows (Unaudited) Period ended September 30, Cash Flows from Financing Activities Common stock issued Common stock subscriptions 0 Related party advances Related party payments ) ) Borrowings on notes payable Payments on notes payable ) ) Derivative liability 0 Net cash provided by (used for) financing activities ) Net Increase (Decrease) In Cash Cash At The Beginning Of The Period - Cash At The End Of The Period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expense $ $ Cash paid for income taxes $
